
	

113 S532 IS: Same Day Registration Act
U.S. Senate
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 532
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2013
			Ms. Klobuchar (for
			 herself and Mr. Tester) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to require
		  States to provide for same day registration.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Same Day Registration
			 Act.
		2.Same day
			 registration
			(a)In
			 generalTitle III of the Help America Vote Act of 2002 (42 U.S.C.
			 15481 et seq.) is amended—
				(1)by redesignating
			 sections 304 and 305 as sections 305 and 306, respectively; and
				(2)by inserting
			 after section 303 the following new section:
					
						304.Same day
				registration
							(a)In
				general
								(1)RegistrationNotwithstanding
				section 8(a)(1)(D) of the National Voter Registration Act of 1993 (42 U.S.C.
				1973gg–6), each State shall permit any eligible individual on the day of a
				Federal election and on any day when voting, including early voting, is
				permitted for a Federal election—
									(A)to register to
				vote in such election at the polling place using a form that meets the
				requirements under section 9(b) of the National Voter Registration Act of 1993;
				and
									(B)to cast a vote in
				such election.
									(2)ExceptionThe
				requirements under paragraph (1) shall not apply to a State in which, under a
				State law in effect continuously on and after the date of the enactment of this
				section, there is no voter registration requirement for individuals in the
				State with respect to elections for Federal office.
								(b)Eligible
				individualFor purposes of this section, the term eligible
				individual means, with respect to any election for Federal office, an
				individual who is otherwise qualified to vote in that election.
							(c)Effective
				dateEach State shall be required to comply with the requirements
				of subsection (a) for the regularly scheduled general election for Federal
				office occurring in November 2014 and for any subsequent election for Federal
				office.
							.
				(b)Conforming
			 amendments
				(1)Section 401 of
			 such Act (42 U.S.C. 15511) is amended by striking and 303 and
			 inserting 303, and 304.
				(2)The table of
			 contents of such Act is amended—
					(A)by redesignating
			 the items relating to sections 304 and 305 as relating to sections 305 and 306,
			 respectively; and
					(B)by inserting
			 after the item relating to section 303 the following new item:
						
							
								Sec. 304. Same day
				registration.
							
							.
					
